3DETAILED ACTION
Status of the Claims
Claims 1-18 are currently pending.
Claims 13-18 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-12 are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 07/12/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/12/2022. 

Claim Objections
Claim 5-6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites a substituent “R”, however, there is insufficient antecedent basis for this limitation in the claim.  Accordingly, the metes and bounds of the claim are unascertainable.
Claim 12 depends from claim 11 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Petrotchenko et al.
Claims 1-4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petrotchenko et al. (Molecular & Cellular Proteomics, 2011, pages 1-8, of record).  
Regarding claims 1-2 and 7, Petrochenko teaches a crosslinker for identifying specifically interacting proteins and the sites of crosslinking by mass spectrometry (MS) which crosslinker has the formula PBG-X1-Y-Z-Y-X2-PBG wherein each protein binding group (PBG) is identical and reacts with an amino, sulfhydryl, hydroxyl or carboxyl group (e.g. a hydroxysuccinimide ester group as per Fig. 1);
X1 and X2 are structurally identical linkers containing 3-15 linking member atoms selected from C, N, O and S, and wherein X1 and X2 contain different isotopes such that the mass of X1 differs from the mass of X2 (e.g. as per Fig. 1);
both Y are bonds cleavable under the same MS conditions as peptide bonds (e.g. CID cleavage of C-S bonds as per Fig. 1); and
Z is a linker containing 1-20 linking members selected from C, N, O and S (e.g. the 1,3,5-triazole group as per Fig. 1).
Regarding claim 3, Petrochenko teaches the above, wherein Z further comprises a chemical moiety for enrichment of the crosslinked peptides or a functional group for binding said chemical moiety (e.g. biotin as per Fig. 1).
Regarding claim 4, Petrochenko teaches the above, wherein said at least one stable isotope different from the commonly found isotope is 13C, 2H, 15N or 180 (e.g. deuterium as per Fig. 1).
Regarding claim 9, Petrochenko teaches the above, wherein Z further includes a substituent that includes a reporter ion (e.g. as per Fig. 1).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675